Citation Nr: 1536072	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-23 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.
 
2.  Entitlement to service connection for bilateral knee disability.
 
3.  Entitlement to service connection for a bilateral hip disability. 

4.  Entitlement to service connection for hypertension, to include as secondary to post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988 and from June 1988 to August 1993 including service in Germany and Saudi Arabia. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2013, the Board remanded the appeal in its entirety to the Agency of Original Jurisdiction, the Regional Office, to schedule the Veteran examinations for formal diagnosis and nexus opinions for his claimed service-connected disabilities. Although VA scheduled the examinations for March 2013, the Veteran did not show and to date has not submitted good cause why he did not appear.  Accordingly, the Board finds the AOJ substantially complied with the Board's remand directives and will proceed with adjudication of the pending claims.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has not been clinically diagnosed with a back disability.
 
2.  The Veteran has a bilateral knee disability diagnosed as possible chronic synovitis versus possible medial meniscus tear.   Although the Veteran engaged in activity during service as a parachute jumper, the preponderance of the evidence is against a relationship between the Veteran's activity as a parachute jumper or any other event or occurrence in service and the current disability. 

3.  The Veteran has a bilateral hip disability diagnosed as greater trochanteric bursitis.  This disability has no etiological relationship to service.  

4.  The Veteran has hypertension.  This disability has no etiological relationship to service or any service-connected disability. 

CONCLUSIONS OF LAW

1.  The criteria of service connection for a back disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria of service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria of service connection for a bilateral hip disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria of service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, including arthritis and hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.   For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 
38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be shown on a secondary basis.  Service connection may be established if the evidence of record shows that a non-service connected disorder has been caused or aggravated by an already service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The evidence must demonstrate an etiological relationship between the service-connected disability or disabilities said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Back 

The Veteran contends that he has a current back disability caused by work as a parachute jumper during active service.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

At the Veteran's request, VA obtained treatment records from the Lebanon VA Medical Center from 2007 through 2012, and treatment records from private physician Dr. J. C. from September 2002 through December 2006.  None of these records identify the existence of a diagnosed back disorder.

In October 2008, the Veteran reported back pain during VA outpatient treatment, and the diagnosis was chronic back pain.  In May 2012, the Veteran again reported back pain during VA outpatient treatment, and the list of active problems included "back pain NOS [not otherwise specified]."  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran provided self-prepared lay statements describing his pain and asserting the existence of a back disability.  Based on his statements alone, the Board remanded the claim for an examination to assess whether the Veteran had a back disability.  However, the Veteran failed to appear and has failed to show good cause for his failure to appear.  Thus, the only evidence of record showing the Veteran has a back disability is the Veteran's own assertions of a diagnosis.  

The Veteran's statements alone are not sufficient to constitute a current diagnosis.  The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465.  However, the diagnosis of a back disability is a complex condition with several possible reasons for the pain and can even be caused by conditions unrelated to the back itself, matters of which the Veteran is not competent to address due to his lack of medical training and/or expertise.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without objective evidence of a current back disability, the claim must be denied as a matter of law. 

B.  Knees 

At an April 2008 VA consultation, the Veteran was diagnosed with possible chronic synovitis vs. possible medial meniscus tear affecting his knees bilaterally.  In February 2010, he complained of continued knee pain, right worse than left, denied specific injury but mentioned the history of jumping out of airplanes.  The Veteran contends this disability is related to service.

The service treatment record failed to show any evidence of a disability affecting the knees or complaints of pain or difficulty with gait that could be attributable to his knees.  In the Veteran's February 2008 notice of disagreement, he admitted to never seeing anyone in service about his knee pain because he was told to "suck it up."   

Notwithstanding the absence of evidence of an actual disability in service, the Board finds the Veteran engaged in activity as a parachute jumper as evidenced by a Parachutist Badge noted on the Veteran's DD-214 form.  The Veteran's engagement in activity as a parachute jumper was sufficient to constitute an in service event warranting further investigation.  

Due to the lack of statements from both private and VA treating sources as to the etiology of his possible knee disability, the Board remanded this claim for an examination.  Since the Veteran failed to appear, and has failed to show good cause, the Board is not required to obtain another examination and will proceed to adjudicate this claim based on the evidence of record.  Furthermore, the Veteran failed to respond to requests for additional information regarding his claim.  Based on the evidence of record, there is no nexus statement linking the current disability to service to include the Veteran work as a parachute jumper.  Accordingly, the preponderance of the evidence is against the claim.  

C.  Hips

At an April 2008 VA consultation, the Veteran was diagnosed with greater trochanteric bursitis affecting his hips bilaterally.  In May 2012, the Veteran reported continued hip pain during VA outpatient treatment.  The Veteran contends that his bilateral hip disability is related to service, specifically work as a parachute jumper.

The service treatment record failed to show any evidence of a disability affecting the hips or complaints of pain or difficulty with gait that could be attributable to his hips.  In the Veteran's February 2008 notice of disagreement, he admitted to never seeing anyone in service about his hip issues.  

Notwithstanding the absence of evidence of an actual disability in service, the Board finds the Veteran's activity as a parachute jumper as evidenced by a Parachutist Badge noted on the Veteran's DD-214 form was sufficient to constitute an in service event warranting further investigation.  

Due to the lack of statements from both private and VA treating sources as to the etiology of his hip disability, the Board remanded this claim for an examination.  Since the Veteran failed to appear at the examination and has failed to show good cause, the Board is not required to obtain another examination and will proceed to adjudicate this claim based on the evidence of record.  Furthermore, the Veteran failed to respond to requests for additional information regarding his claim.  Based on the evidence of record, there is no nexus statement linking the current disability to service to include the Veteran work as a parachute jumper.  Accordingly, the preponderance of the evidence is against the claim.  

D.  Hypertension 

A January 2008 VA examiner diagnosed the Veteran with hypertension with repeated blood pressure levels of 150/100, 152/98 and 150/100.  The Veteran contends hypertension is related to his service-connected PTSD.  The RO service connected the Veteran for PTSD effective June 7, 2007.  

The January 2008 VA examiner, the sole opinion of record on this issue, found no plausible relationship between hypertension and PTSD based on current VA directives or guidance.  In an attempt to contradict the physician's opinion, the Veteran submitted an article from Military.com titled "PTSD May Raise Heart Attack Risk."  The article discusses a new study linking PTSD symptoms and future heart disease.  The article is inapplicable to the current claim because the Veteran does not have heart disease, but hypertension.  The second document sent by the Veteran is a January 2001 letter issued by the Director of Compensation and Pension Services.  The letter discusses current studies regarding a link between hypertension and PTSD and states that it is too early to make such a link.  Therefore, this second document also fails to support the Veteran's contentions.  Without evidence directly contradicting the examiner's opinion, the Board finds the preponderance of the evidence is against service connection on a secondary basis.  

The Board next evaluated the Veteran's service connection claim for hypertension under direct and presumptive bases.  

During service, the Veteran's blood pressure levels were normal ranging from 110/54 to 124/76.  

The first instance of elevated blood pressure levels is seen in October 2007, 18 years after service as noted by the January 2008 VA examiner.  This removes the possibility of service connection on a presumptive basis with diagnosis more than a year from discharge.  The private treatment records from Dr. J. C. submitted prior to October 2007 revealed normal blood pressure readings with the exception of one reading performed at a February 2002 evaluation (142/82). 

Furthermore, there is no physician, VA or private, linking the current hypertension to service, only the Veteran.  The Veteran's statements alone are not sufficient to justify nexus.  The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465.  However, the etiology of hypertension is a complex condition with several possible causes requiring medical expertise to decipher.  Accordingly, the Veteran is not competent to address the issue of etiology due to his lack of medical training and expertise.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without objective competent evidence linking hypertension to service, the Board must also deny service connection on a direct basis.  


II.  VA's Duties to Notify And Assist 

VA satisfied its notice requirement to the Veteran in August 2007 and January 2008 notices.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

Furthermore, additional notice was provided to the Veteran in February 2013, following the Board's remand of this case.  He did not respond. 

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and post-service treatment records with the claims file.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, VA afforded the Veteran an examination in January 2008 related to his service connection claim for hypertension.  The Board, recognizing inadequacies in the hypertension examination and the need for additional development, remanded the claim for a new examination to be scheduled and a nexus opinion provided.  Despite the opportunity for an examination, the Veteran failed to appear the examination for hypertension.  Furthermore, examinations were scheduled for his remaining appealed claims; he also failed to appear to those examinations.  

The Supplemental Statement of the Case in 2013 advised the Veteran that since he failed to appear at the examinations and has failed to show good cause, the claims would be considered based on the evidence of record.  The Veteran has not provided any reason for his failure to appear, including any suggestion that he did not receive notification, and has not requested a rescheduled examination. The Board explicitly finds that VA notified the Veteran of the scheduled examination and that the Veteran has not demonstrated good cause for failing to appear.  See, generally, Ashley v. Derwinski, 2 Vet. App. 62 (1992) (presumption of regularity applies to notice).  Therefore, VA has no obligation to obtain further medical examinations or opinions in connection with those claims.  See 38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.655.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back disability is denied. 
 
Service connection for bilateral knee disability is denied. 
 
Service connection for a bilateral hip disability is denied. 

Service connection for hypertension is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


